Title: From James Madison to John Taylor and James Garnett, 10 September 1819
From: Madison, James
To: Taylor, John,Garnett, James


Dear SirMontpellier Sepr. 10. 1819
I am requested by Mr. Elkanah Watson of Albany to forward to each of the Presidents of Agricultural Societies in Virginia, a blank Copy, such as is inclosed, of “a certificate of Honorable Testimony”; apologizing for the indirect transmission, by his not knowing the gentlemen for whom the copies are intended. The request is accompanied with information, that the Publishers Rawdon & Balch being indemnified against loss by two patriotic individuals, & the certificates being regarded as well calculated to excite emulation in Agricultural & manufacturing pursuits, the engraved work is recommended to the patronage of the Societies having these for their objects. The price is stated to be $10 per hundred copies; & it is intimated that the publishers will furnish from a handsome plate “Diplomas of Membership” at $10 per hundred on paper, or $9 per dozen on parchment. Be pleased Sir to accept assurances of my great esteem & respect.
James Madison
